Pee Cueiam.
The case arose out of a collision between two automobiles in Rutherford about midnight. The trial was with a jury, who found for the plaintiff. The seven specifications of alleged error are all founded on the refusal of requests to charge. These were seven in number, but the seventh is not included in the grounds of appeal, and the sixth is not mentioned in the brief. We have examined with care the other five, and find that either they were adequately covered in the charge, or if not covered, properly refused. The first was charged as requested, complete except one short sentence which was covered in the charge. The second was not relevant, or of doubtful relevancy on the testimony, but was fully covered. The third postulated certain facts as constituting negligence, though granting those facts the question of negligence was still for the jury. The fourth similarly postulated certain facts as constituting contributory negligence. The court cor- ‘ rectly left that to the jury with appropriate instructions on contributory negligence. The fifth called for an instruction that violation of certain provisions of the Traffic act might be considered as negligence and, if so, plaintiff could not recover. This was properly refused as it omitted the postulate that such violation contributed to the accident.
We find no error, and the judgment is therefore affirmed.